Citation Nr: 0312823	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  99-13 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for asthma.  

3.  Entitlement to service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had verified active service from August 1979 to 
January 1988 and from October 1988 to October 1997.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 decision by 
the RO which, in part, denied service connection for diabetes 
mellitus, asthma, migraine headaches, and a gastrointestinal 
disorder.  The Board remanded the appeal to the RO for 
additional development in January 2001.  

By rating action in December 2002, the RO granted service 
connection for migraine headaches and assigned a 
noncompensable evaluation, effective from November 1, 1997, 
the day following the veteran's discharge from service.  
38 C.F.R. § 3.400 (b)(2) (2002).  The veteran and her 
representative were notified of this decision and did not 
express dissatisfaction with the determination.  Accordingly, 
this issue is not in appellate status and will not be 
addressed in this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a diabetes mellitus at 
present which is related to service.  

3.  The veteran is not shown to have asthma at present which 
is related to service.  

4.  The veteran is not shown to have a gastrointestinal 
disorder at present which is related to service.  




CONCLUSIONS OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.317 (2002).  

Asthma was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.317 (2002).  

A gastrointestinal disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.317 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  In this case, the veteran has been given every 
opportunity to provide evidence to support her claims, and 
all notification and development actions needed to render a 
fair decision on the issues have been accomplished.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Through 
past actions of the VA, the veteran was informed of what 
evidence she was expected to provide VA and of the type of 
evidence needed to establish entitlement.  The veteran was 
advised of the evidence that had already been obtained in the 
Statement of the Case (SOC) issued in April 1999, and in 
Supplemental Statements of the Case (SSOC) issued in April 
2000 and December 2002.  The veteran underwent VA 
examinations in December 2002 for the specific purpose of 
determining the nature and etiology of her claimed 
disabilities.  All pertinent records from VA have been 
obtained and associated with the claims file.  The veteran 
has not alleged the presence of any additional available 
evidence which would be pertinent to her claim.  

Factual Background

The service medical records are negative for any evidence or 
diagnosis of diabetes mellitus or asthma.  The veteran was 
evaluated on at least two occasions for symptoms which she 
claimed were manifestations of diabetes mellitus.  In May 
1994, she complained of being tired, dizzy, and thirsty, and 
reported a family history of diabetes mellitus on both sides, 
including both parents.  All clinical and diagnostic studies 
at that time, including a glucose tolerance test, were normal 
and revealed no evidence of diabetes mellitus.  The 
assessment included rule out hyperglycemia.  Subsequent 
testing in December 1994 was likewise negative for evidence 
of hyperglycemia or diabetes mellitus.  The veteran was also 
seen on several occasions for gastrointestinal complaints, 
variously diagnosed as gastroenteritis (February 1989), 
esophagitis (August 1991), and peptic ulcer disease (August 
1992).  The latter report did not include any diagnostic or 
clinical findings.  

When examined by VA in July 1998, the veteran reported the 
following: a history of asthma since 1997, a family history 
of diabetes, including both parents; intermittent shortness 
of breath, no history of steroid therapy or hospitalization, 
with use of Combivent inhaler two to three times a day; 
heartburn which was worse under mental stress, avoidance of 
spicy foods, fair appetite, and Zantac once or twice a day.  
She also said that she was told some time ago that she was 
borderline diabetic.  The examiner noted that blood sugar 
testing in June 1998 was normal.  

On examination, the veteran was 5 foot 2 inches tall and 
weighed 183 pounds.  There was no clubbing, cyanosis, or 
edema of the extremities.  Her lungs were clear to 
auscultation, bilaterally.  Her abdomen was soft, non-tender 
and non-distended, and no masses were palpable.  There was a 
well healed laparoscopic surgical scar on the anterior 
abdominal wall.  Laboratory studies showed a blood sugar 
level of 101 mg/dl and hemoglobin A1C of 5.1 percent.  X-ray 
studies of the chest showed calcified granulomatous changes.  
Pulmonary function studies were normal.  The diagnoses 
included diabetes mellitus with normal blood sugars and 
glycosylated hemoglobin indicating good control; asthma with 
normal pulmonary function studies, and gastroesophageal 
reflux disease.  

VA outpatient records from 1998 to 2000, including numerous 
laboratory studies were all essentially normal and showed no 
evidence of elevated readings for glucose or other 
biochemical constituents indicative of diabetes.  There was 
no diagnosis of diabetes mellitus.  In May 1998, the veteran 
reported that she had an asthma attack the night before and 
had used an inhaler with little or no relief.  Breath sounds 
were positive, bilaterally, but there was no wheezing.  The 
assessment was acute asthma attack.  

When examined by VA in December 2002, the veteran reported 
symptoms of hypoglycemia when she didn't eat regularly and 
said that she and had a few episodes during service.  She 
reported a history of asthmatic symptoms in service, and said 
that she stationed was downwind from a paper mill and that 
everyone on the post had breathing problems.  Since she 
retired from service and moved to West Virginia, she had no 
problems or symptoms of asthma, and all pulmonary function 
studies were normal.  The veteran denied any current 
asthmatic problems and reported no gastrointestinal symptoms 
since 1993.  Prior to that she had serious symptoms of 
indigestion with heartburn and abdominal pain.  She said her 
symptoms abated since her cholecystectomy.  She reported 
occasional indigestion which was relieved with Rolaids or 
Mylanta, but denied any blood in her stools or abdominal 
cramping.  The veteran believed that her symptoms were due to 
the stress of her job and her gallbladder disease.  

The examiner indicated that he had reviewed the claims file 
and included a history of her symptoms and the diagnostic 
findings during and post service.  The highest fasting 
glucose reading from 1998 to May 2002 was 115 mg%.  On 
examination, the veteran was well developed, well nourished, 
and in no acute distress.  She weighed 206 pounds, and 
reported that she lost 30 pounds since September 2001.  Her 
lungs were clear and her abdomen was soft, non-tender, and 
without masses or bruits.  An x-ray and a CT scan of her 
chest were negative, except for mild scar formation in the 
right apex and right middle lobe.  Pulmonary function studies 
were normal.  A 2-hour glucose tolerance test with fasting 
blood sugar was 86 mg/deciliter, and a 2-hour blood sugar was 
128/deciliter.  The examiner indicated that these were 
considered normal findings.  Based on his review of the 
entire record and the absence of any abnormal diagnostic 
findings, he opined that there was no current evidence of 
diabetes mellitus, asthma, or a gastrointestinal disorder.  

Service Connection - In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2002) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  The veteran may also establish 
service connection by a showing of continuity of 
symptomatology following the inservice disease or injury.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Diabetes Mellitus

Regarding the claim of service connection for diabetes 
mellitus, no competent medical evidence has been presented to 
show that the veteran has diabetes mellitus at present.  The 
veteran underwent diagnostic evaluations on at least two 
occasions during service to determine if she had diabetes 
mellitus.  All clinical and diagnostic studies in May 1994, 
including a glucose tolerance test, were normal and revealed 
no evidence of diabetes mellitus.  Similar negative findings 
were found on examination in December 1994.  While a 
diagnosis of diabetes mellitus was noted on a VA examination 
in July 1998, it appears that the diagnosis was based largely 
on the veteran's reported family history of diabetes 
mellitus, as all clinical and diagnostic studies were normal.  
Moreover, at the direction of the Board in January 2001, the 
veteran underwent a VA examination to determine if she had 
diabetes mellitus.  All diagnostic studies, including a 2-
hour glucose tolerance test with and without fasting were 
normal.  The examiner reviewed the entire record and included 
a discussion of all of the pertinent findings from service up 
to the present.  The examiner concluded that there was no 
current evidence of diabetes mellitus.  

The Board finds that the December 2002 VA examination and 
opinion is more persuasive than the July 1998 diagnosis, as 
this examination included a discussion and analysis of all 
pertinent diagnostic findings.  In contrast, the July 1998 
diagnosis was not supported by any clinical or diagnostic 
findings nor did the examiner offer any explanation for the 
diagnosis.  

"Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran, 
as a layman, is not competent to provide an opinion regarding 
medical causation or etiology of any current symptom.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
absence of competent medical evidence that the veteran has 
diabetes mellitus at present, there is no basis to grant 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

Asthma

No objective medical evidence has been presented to show that 
the veteran has asthma at present.  While the veteran 
reported a history of asthma since 1997 when examined by VA 
in July 1998, all clinical and diagnostic studies, including 
pulmonary function studies in July 1998 and December 2002 
were normal and showed no evidence of asthma.  The veteran, 
as a layman, is not competent to provide an opinion regarding 
medical causation or etiology of any current symptom.  
Espiritu, 2 Vet. App. 492 (1992); Epps v. Brown, 9 Vet. App. 
341 (1996).  Moreover, when examined by VA in December 2002, 
the veteran denied any current asthmatic problems and said 
that she had not had any respiratory problems since she moved 
to West Virginia.  Given the lack of competent clinical 
evidence showing that the veteran has asthma at present, the 
claim must be denied.  Brammer, 3 Vet. App. 223, 225 (1992).  

Gastrointestinal Disorder

While the veteran was seen for gastrointestinal symptoms on a 
couple of occasions during service, there are no current 
complaints, symptoms, or diagnosis of a gastrointestinal 
disorder at present.  In fact, when examined by VA in 
December 2002, the veteran reported that she had no 
gastrointestinal problems since 1993, when she was treated 
for gallbladder disease.  Furthermore, there was no objective 
evidence of a gastrointestinal disorder on VA examination in 
December 2002.  The examiner opined that the veteran's 
gastrointestinal symptoms in service were most likely related 
to her gallbladder disease and that there was no evidence of 
a gastrointestinal disorder at present.  

In the absence of any medical evidence showing that the 
veteran has a gastrointestinal disorder at present, the Board 
finds no basis to grant service connection.  Accordingly, 
service connection for a gastrointestinal disorder must be 
denied.  Brammer, 3 Vet. App. 223, 225 (1992).  


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for asthma is denied.  

Service connection for a gastrointestinal disorder is denied.  


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

